Citation Nr: 0427260	
Decision Date: 10/01/04    Archive Date: 10/12/04

DOCKET NO.  03-03 264	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an effective date earlier than March 30, 2001, 
for a grant of a total disability evaluation based on 
individual unemployability due to service connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James A. Frost, Counsel




INTRODUCTION

The veteran had active service in the United States Air Force 
from June 30, 1977, to December 20, 1977, when he was placed 
on the Temporary Disability Retired List.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in October 2002 by the Detroit, 
Michigan, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

The Board notes that the veteran requested a hearing before a 
Veterans Law Judge and that such a hearing was scheduled for 
October 6, 2003.  However, in a statement received in June 
2003, the veteran withdrew his request for a hearing.  


FINDINGS OF FACT

1.  On October 17, 1994, the veteran filed an informal claim 
of entitlement to TDIU, and he filed a formal claim for that 
benefit on January 21, 1998; the claim was denied by a rating 
decision in November 1999.

2.  In January 2000, the veteran filed a timely notice of 
disagreement with the RO's November 1999 denial of 
entitlement to TDIU.

3.  On March 30, 2001, the veteran filed another informal 
claim for TDIU and on May 29, 2001, he filed another formal 
claim for TDIU.

4.  A Board decision in October 2002 granted entitlement to 
TDIU.

5.  At the time of the Board's October 2002 decision, the 
veteran's claim for TDIU filed on October 17, 1994, remained 
pending.

6.  The veteran's sole service connected disability is a 
psychiatric disorder, currently characterized as Asperger's 
disorder.

7.  During the period December 1, 1979, to January 31, 1983, 
when the veteran's service connected psychiatric disability 
was evaluated as 70 percent disabling, it was not factually 
ascertainable that the severity of the veteran's psychiatric 
disorder warranted entitlement to a grant of TDIU.

8.  It was not factually ascertainable subsequent to January 
31, 1983, and prior to October 17, 1994, the date of claim 
for TDIU, that the severity of the veteran's psychiatric 
disorder warranted entitlement to a grant of TDIU on an 
extraschedular basis.

CONCLUSION OF LAW

Entitlement to an effective date of October 17, 1994, for the 
grant of entitlement to TDIU is warranted.  38 U.S.C.A. 
§ 5110 (West 2002); 38 C.F.R. §§ 3.400, 20.200, 20.201, 
20.300, 20.302. (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), and its implementing regulations, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003), are 
applicable to this appeal.  The VCAA and the implementing 
regulations provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002). 

Relevant to the duty to notify, the Court has indicated that 
notice under the VCAA must be given prior to an initial 
unfavorable decision by the agency of original jurisdiction.  
See Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004) 
(Pelegrini II).  In Pelegrini II, 18 Vet. App. at 120-121, 
the Court held that the VCAA requires VA to provide notice, 
consistent with the requirements of 38 U.S.C.A. § 5103(A), 
38 C.F.R. § 3.159(b), and Quartuccio, that informs the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim, (2) that VA will 
seek to provide, and (3) that the claimant is expected to 
provide and that, furthermore, in what can be considered a 
fourth element of the requisite notice, VA must "also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim", under 
38 C.F.R. § 3.159(b).  In Pelegrini II, the Court clarified 
that VA's regulations implementing amended section 5103(a) 
apply to cases pending before VA on November 9, 2000, even if 
the RO decision was issued before that date and that, where 
notice was not mandated at the time of the initial RO 
decision, it was not error to provide remedial notice after 
such initial decision.  Pelegrini II, 18 Vet. App. at 120.    

In the veteran's case, a Board decision in October 2002 
granted his claim of entitlement to TDIU, and in an October 
2002 rating decision the RO assigned March 30, 2001, the date 
of an informal claim for TDIU, as the effective date of that 
benefit.  In its October 2002 decision, the Board found that, 
in letters to the veteran and in January 2001 and December 
2001 statements of the case, the RO had advised the veteran 
of the evidence needed to substantiate his claim for TDIU and 
otherwise complied with VA's duty to notify. After the 
veteran was notified of the October 2002 rating action, he 
disagreed with the effective date assigned by the RO for the 
grant of TDIU by filing a notice of disagreement which was 
received in December 2002.

In a recent opinion, VA's General Counsel considered the 
question of whether  VA must notify a claimant of the 
information and evidence necessary to substantiate an issue 
first raised in a notice of disagreement submitted in 
response to VA's notice of its decision on a claim for which 
VA has already notified the claimant of the information and 
evidence necessary to substantiate the claim.  The General 
Counsel held as follows:

Under 38 U.S.C. § 5103(a), the Department of Veterans 
Affairs (VA), upon receipt of a complete or 
substantially complete application, must notify the 
claimant of the information and evidence necessary to 
substantiate the claim for benefits.  Under 38 U.S.C. 
§ 7105(d), upon receipt of a notice of disagreement in 
response to a decision on a claim, the "agency of 
original jurisdiction" must take development or review 
action it deems proper under applicable regulations and 
issue a statement of the case if the action does not 
resolve the disagreement either by grant of the 
benefits sought or withdrawal of the notice of 
disagreement.  If, in response to notice of its 
decision on a claim for which VA has already given the 
section 5103 notice, VA receives a notice of 
disagreement that raises a new issue, section 7105(d) 
requires VA to take proper action and issue a statement 
of the case if the disagreement is not resolved, but 
section 5103(a) does not require VA to provide notice 
of the information and evidence necessary to 
substantiate the newly raised issue.  

VAOPGCPREC 8-2003.

This General Counsel opinion is binding on the Board.  38 
U.S.C.A. § 7104(c) (West 2002); 38 C.F.R. § 14.507 (2003).  
The Board finds that, in the veteran's case, under the 
holding of VAOPGCPREC 8-2003, further notice from VA to the 
veteran is not required with regard to his claim for an 
earlier effective date for the grant of TDIU.  However, the 
Board notes that, in a statement of the case furnished in 
January 2003, the RO notified the veteran of the criteria for 
an earlier effective date.



B. Duty to Assist

VA has also fulfilled its duty to assist the veteran under 
the VCAA and its implementing regulations with regard to the 
claim decided herein.  The veteran and his representative 
have not identified any additional evidence which might be 
relevant to the claim decided herein, nor have they asserted 
that any evidence was constructively in VA's possession which 
is not contained in the claims file and which is relevant to 
the veteran's appeal.  As such, the Board finds that all 
evidence necessary for an equitable resolution of the claim 
on appeal decided herein has been obtained.

II. Legal Criteria

The applicable statute and regulations provide that, except 
as otherwise provided, the effective date of an evaluation 
and award of pension, compensation, or dependency and 
indemnity compensation based on an original claim, a claim 
reopened after final disallowance, or a claim for increase 
will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110 (West 2002); 38 C.F.R. § 3.400 (2003).  The effective 
date of an increase in disability compensation shall be the 
earliest date as of which it was factually ascertainable that 
an increase in disability had occurred if a claim was 
received within one year from such date; otherwise, the 
effective date shall be the date of receipt of claim.  
38 C.F.R. § 3.400(o)(2).

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a) 
(West 2002); 38 C.F.R. § 3.151(a) (2003).

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA, 
from a claimant, his or her duly authorized representative, a 
Member of Congress, or some person acting as next 
friend of a claimant who is not sui juris may be considered 
an informal claim.  Such informal claim must identify the 
benefit sought.  Upon receipt of an informal claim, if a 
formal claim has not been filed, an application form will be 
forwarded to the claimant for execution.  If received within 
1 year from the date it was sent to the claimant, it will be 
considered filed as of the date of receipt of the informal 
claim.  38 C.F.R. § 3.155(a) (2003).

An appeal from an agency of original jurisdiction (AOJ) to 
the Board consists of a timely filed notice of disagreement 
(NOD) in writing and, after a statement of the case has been 
furnished, a timely filed substantive appeal.  38 C.F.R. § 
20.200 (2003).  A written communication from a claimant or 
his representative expressing dissatisfaction or disagreement 
with an adjudicative determination by the AOJ and a desire to 
contest the result will constitute an NOD.  38 C.F.R. § 
20.201 (2003).

The NOD must be filed with the VA office from which the 
claimant received notice of the determination being appealed 
unless notice has been received that the applicable VA 
records have been transferred to another VA office.  In that 
case, the NOD must be filed with the VA office which has 
assumed jurisdiction over the applicable records.  38 C.F.R. 
§ 20.300 (2003).

Except in the case of simultaneously contested claims, a 
claimant or his representative must file an NOD with a 
determination by the AOJ within one year from the date that 
the AOJ mails notice of the determination to him.  Otherwise, 
that determination will become final.  The date of mailing 
the letter of notification of the determination will be 
presumed to be the same as the date of that letter for 
purposes of determining whether an appeal has been timely 
filed.  38 C.F.R. 
§ 20.302(a) (2003).

Where a claimant or the claimant's representative files a 
timely NOD with the decision of an AOJ, such agency will take 
such development or review action as it deems proper.  If 
such action does not resolve the disagreement either by 
granting the benefit sought or through withdrawal of the NOD, 
such agency shall prepare a statement of the case, copies of 
which will be submitted to the claimant and the claimant's 
representative.  38 U.S.C.A. § 7105(d) (West 2002).


There are several avenues through which an appellant may 
obtain a 100% disability rating.  The first option is through 
a schedular rating.  The second option, an extraschedular 
rating, applies in an exceptional or unusual case where a 
schedular rating is inadequate.  See 38 C.F.R. § 3.321(b).  
As a third option, if the veteran has a certain level of 
schedular rating for a service-connected disability or 
disabilities and "[i]f the veteran presents evidence that he 
is unable to secure a substantially gainful occupation as a 
result of a service-connected disability, he may be entitled 
to a [total disability rating based on individual 
unemployability (TDIU) pursuant to 38 C.F.R. § 4.16(a)]", 
which is a 100% rating; see also 38 C.F.R. § 4.16(b) where 
the veteran does not meet minimum schedular criteria set 
forth in § 4.16(a).  See  Colayong v. West, 12 Vet. App. 524, 
531 (1999).

Total disability ratings for compensation may be assigned 
where the schedular rating is less than total when the 
disabled person is unable to secure or follow a substantially 
gainful occupation as a result of service-connected 
disabilities, provided that, if there is only one such 
disability, the disability shall be ratable at 60 percent or 
more and that, if there are two or more disabilities, there 
shall be at least one disability ratable at 40 percent or 
more and sufficient additional disability to bring the 
combined rating to 70 percent or more.  38 C.F.R. § 4.16(a) 
(2003).  It is the established policy of VA that all veterans 
who are unable to secure and follow a substantially gainful 
occupation by reason of service connected disabilities shall 
be rated totally disabled.  Therefore, rating boards should 
submit to the Director,  Compensation and Pension Service, 
for extraschedular consideration all cases of veterans who 
are unemployable by reason of service connected disabilities 
but who fail to meet the percentage standards set forth in 
38 C.F.R. § 4.16(a).  The rating board will include a full 
statement as to the veteran's service connected disabilities, 
employment history, educational and vocational attainment and 
all other factors having a bearing on the issue.  38 C.F.R. 
§ 4.16(b) (2003). 






III. Factual Background and Analysis

In October 1997, the issues on appeal to the Board were 
entitlement to an evaluation in excess of 30 percent for 
psychiatric disability and entitlement to VA vocational 
rehabilitation services.  The Board remanded those issues to 
the RO for further development of the evidence.  (Those 
issues on appeal are not before the Board at this time.)  In 
the October 1997 remand, the Board noted that the veteran had 
raised an issue of entitlement to TDIU which had not been 
adjudicated by the RO and directed the RO to adjudicate that 
issue.

In an attachment to VA Form 9, Appeal to the Board of 
Veterans' Appeals, received on October 17, 1994, the veteran 
stated that, "In essence, I have been treated by the 
Veterans Affairs for 14 years as being 100% disabled."

The veteran thus asserted a claim of entitlement to TDIU on 
October 17, 1994, which was the date of his initial informal 
claim for that benefit.  In the October 1997 remand, the 
Board directed the RO to provide the veteran with the 
appropriate VA form to file a formal claim for TDIU.  On 
January 21, 1998, the veteran filed VA Form 21-8940, 
Veteran's Application for Increased Compensation Based on 
Unemployability, which was his formal claim of entitlement to 
TDIU.  That claim was denied by a rating decision in November 
1999, notification of which was sent by the RO to the veteran 
in December 1999.  

In January 2000, the veteran sent copies of what appears to 
be a form letter to various individuals, including the RO, 
his Congressional Representative, and to officials at VA's 
Central Office.  On January 21, 2000, the RO received a 
letter in which the veteran stated that he was "totally 
uneducable and untrainable.  In essence, 100% disabled."  In 
separate correspondence to both his Congressional 
Representative, the veteran represented that he was incapable 
of performing substantially gainful employment.  The veteran 
sent a copy of that letter to VA's Under Secretary to 
Benefits, who forwarded it to the RO, where it was received 
by facsimile (fax) on January 14, 2000.  The RO replied to 
the veteran's letter in February 2000 but did not accept the 
veteran's statements that he was incapable of performing 
substantially gainful employment as an NOD with the November 
1999 RO denial of entitlement to TDIU.  Throughout these 
letters, the veteran complained of VA's "non-compliance" 
with laws and regulations.

The letter received by the RO on January 21, 2000 was a valid 
NOD.  Under the then-applicable law, an NOD was "[a] written 
communication from a claimant or his or her representative 
expressing dissatisfaction or disagreement with an 
adjudicative determination by the agency of original 
jurisdiction and a desire to contest the result."  38 C.F.R. 
§ 20.201 (2000).  The regulation also provided that "[w]hile 
special wording is not required, the [NOD] must be in terms 
which can be reasonably construed as disagreement with that 
determination and a desire for appellate review."  Id.  

The veteran's communication is admittedly dated several days 
prior to the rating decision which denied the total rating.  
However, the terms of the regulation do not address the date 
the document was generated, and the communication was clearly 
received by the RO subsequently to the issuance of the 
rating.  Reasonably read, the letter also clearly indicates 
the veteran's continued dissatisfaction with VA's 
determination on several issues, including his continued 
argument that he was incapable of employment.   

Although the RO did not furnish the veteran and his 
representative a statement of the case on the issue of 
entitlement to TDIU in response to the NOD received in 
January 2000, the veteran's claim for TDIU, received on 
October 17, 1994, remained pending.

On March 30, 2001, the veteran filed another informal claim 
for TDIU and on May 29, 2001, he filed a formal claim for 
TDIU on VA Form 21-8940.  As noted above, his claim for TDIU 
was granted by the October 2002 Board decision and the RO 
assigned an effective date of March 30, 2001.  However, as 
the veteran's claim had been pending since October 17, 1994, 
because the veteran filed a timely NOD with the November 1999 
RO decision denying the claim, the proper effective date for 
the grant of entitlement to TDIU is October 17, 1994, the 
date of claim.

A claim for TDIU is a claim of entitlement to increased 
disability compensation.  The effective date of a grant of 
TDIU may be a date earlier than the date of claim only when 
it was factually ascertainable that an increase in disability 
warranting a grant of TDIU occurred on such date and a claim 
for TDIU was received within one year from such date; 
otherwise, the effective date shall be the date of receipt of 
claim.  See 38 C.F.R. § 3.400(o)(2).

The veteran's service connected psychiatric disorder, which 
is his only service connected disability, has been rated as 
100 percent disabling from December 21, 1977, the day after 
his last day of active duty, to November 30, 1979; 70 percent 
disabling from December 1, 1979, to January 31, 1983; non-
compensably (zero percent) disabling from February 1, 1983, 
to June 5, 1989 (when evidence was insufficient to evaluate); 
30 percent disabling from June 6, 1989 to January 30, 1994; 
and 50 percent disabling from January 31, 1994. 

The veteran was not entitled to TDIU during the period in 
which he was in receipt of a schedular evaluation of 100 
percent for his psychiatric disorder.  See 38 U.S.C.A. 
§§ 1114, 5304 (West 2002); 38 C.F.R. § 3.700 (2003).  Thus, 
the question for consideration is whether it was factually 
ascertainable that the severity of his psychiatric disorder 
warranted entitlement to TDIU on or after December 1, 1979 
and prior to October 17, 1994, the date of claim for TDIU.

In June 1980, a VA vocational rehabilitation service 
counseling psychologist made a determination of temporary 
infeasibility for rehabilitation services in the veteran's 
case on the basis that the veteran was not involved in or 
cooperating in any sort of mental health treatment program.

In August 1980, a United States Air Force physical evaluation 
board rendered a diagnosis of schizophrenia, simple type, 
with definite impairment of social and industrial 
adaptability.

At a VA psychiatric examination in June 1981, the veteran 
indicated that he had been attending a state university and 
he had achieved passing grades in his courses.  He was home 
for the summer.  He stated that he would like to get a job 
but it was hard to find one.  He helped around his parents' 
house.  On mental status examination, the veteran was 
oriented in all spheres and answered most questions 
coherently and relevantly.  He appeared to be extremely 
withdrawn and displayed very little emotion.  He had some 
looseness of thought association and some unrealistic 
thinking.  He did not want to see a doctor or take medication 
and had no insight into his illness.  He felt very apathetic, 
did not have realistic plans for his future and had low self-
esteem.  The diagnosis was schizophrenia, residual type.  The 
examiner recommended that the veteran seek psychiatric 
treatment and possibly psychotropic drugs.  He found that the 
veteran's social and vocational impairment was moderate to 
severe.

At a psychiatric examination in April 1991 for a disability 
determination, the diagnosis on Axis I was simple 
schizophrenia, chronic.  The prognosis was poor.
An award letter from the Social Security Administration (SSA) 
in June 1991 stated that the veteran was entitled to 
Supplemental Security Income (SSI) from March 1, 1991.  In 
May 1992, the veteran declined to participate in a 
psychological evaluation to determine feasibility for VA 
vocational rehabilitation services.

In June 1993, the veteran was evaluated by a psychiatrist at 
a university medical school.  The diagnosis on Axis I was 
pervasive developmental disorder, not otherwise specified.  
The examining psychiatrist found that the veteran was an 
extremely high functioning individual for someone with a 
pervasive developmental disorder.  He reported that the 
veteran exhibited a level of functioning which would seem to 
enable him to work in a highly-structured environment but he 
was probably not capable of living independently.

At a VA psychiatric examination in December 1993, the veteran 
indicated that he would like to work and that he had applied 
multiple times for VA vocational rehabilitation services.  
The veteran was living with his parents.  He did odd jobs 
around the house.  He denied having hallucinations, 
delusions, a depressed mood, or suicidal ideation.  On mental 
status examination, the veteran was alert and oriented in all 
spheres.  His affect was flat.  His speech was monotonous.  
The diagnosis on Axis I was probable schizophrenia, 
undifferentiated type, chronic.  The examiner recommended 
that the veteran undergo neuropsychological testing.  He 
assigned a Global Assessment of Functioning (GAF) score of 
50.  The Board notes that the GAF scale is a scale reflecting 
the "psychological, social, and occupational functioning on 
a hypothetical continuum of mental health-illness."  
American Psychiatric Association, Diagnostic and Statistical 
Manual of Mental Disorders 32 (4th ed. 1994).  A GAF score of 
50 denotes moderate symptoms or moderate difficulty in 
social, occupational, or school functioning.

At a psychological evaluation conducted in March 1994 for a 
county job training service, the veteran was found to have a 
full-scale intelligence quotient (IQ) of 100, placing him in 
the mid-average range of intelligence.  The veteran showed 
strong general abilities, above-average remote memory, and 
strong calculation skills.  He had impairments in social 
comprehension, abstract thought, and psychomotor speed.  His 
test behavior suggested an autistic disorder manifested by an 
inability to efficiently focus and a shortened attention 
span.  The veteran indicated an interest in computer 
training.  The examiner found that the veteran had the skills 
to handle such training and a strong potential to complete 
the training program.  The diagnosis was autistic disorder.  
It was recommended that the veteran undergo outpatient 
psychotherapy.  The prognosis was fair, depending on follow-
up of the recommended treatment.  The examiner commented that 
the veteran's developmental disability might manifest in 
severely diminished social skills which might limit his 
ability to interact in an employment setting.  

In April 1994, the veteran underwent a VA neuropsychological 
evaluation to determine whether vocational rehabilitation 
services were appropriate.  Testing showed a verbal IQ of 103 
and a performance IQ of 98.  Measures of academic functioning 
in reading, spelling, and arithmetic were all in the average 
range and consistent with the veteran's intellectual 
potential.  The examiners reported that: there was no 
evidence that the veteran had undergone a decline in 
cognitive function from presumed optimal levels; the veteran 
had average intellectual potential, with consistent academic 
achievement, memory, executive functioning, social judgment, 
and abstract reasoning; his fine motor coordination and 
dexterity were within normal limits; emotionally, he might be 
mildly depressed, somewhat passive, and have some difficulty 
in social situations; and assistance with vocational 
opportunities, such as vocational rehabilitation, was 
recommended, given the lack of evidence of serious cognitive 
or emotional difficulties. 

In June 1994, the veteran declined to undergo an extended 
evaluation for the purpose of ascertaining his employability 
and no decision was made as to his feasibility for VA 
vocational rehabilitation services.

The Board notes that for the period subsequent to December 1, 
1979, the date on which the veteran's service connected 
psychiatric disability was no longer rated as 100 percent 
disabling, and prior to October 17, 1994, the evidence of 
record does not contain a finding by any mental health or 
vocational professional that the veteran's psychiatric 
disorder precluded him from engaging in substantially gainful 
employment.  The veteran had indicated an interest in such 
employment and was preparing for such employment.  It was 
thus not factually ascertainable subsequent to December 1, 
1979, and prior to October 17, 1997, the date of claim, that 
the severity of the veteran's psychiatric was such as to 
warrant entitlement to a grant of TDIU.  

The Board recognizes that SSA awarded the veteran SSI from 
March 1991 and that such award was presumably based on a 
finding that the veteran was disabled under laws administered 
by that agency.  However, assuming, without deciding, that 
SSA found in 1991 that the veteran's psychiatric disorder 
prevented him from working, nevertheless, such a finding 
would not entitle him to an earlier effective date for the 
grant of TDIU under applicable VA regulations.  This is so 
because, even if it were factually ascertainable in 1991 that 
the veteran's service connected psychiatric disability 
precluded substantially gainful employment, he did not file a 
claim for TDIU within one year of the date in 1991 on which 
the severity of his psychiatric disorder precluded 
substantially gainful employment, and so the effective date 
for the grant of TDIU must be the date of claim and not an 
earlier date.  See 38 C.F.R. § 3.400(o)(2).   

The record reveals that, in April 1997, the veteran began to 
work part-time as an accounting clerk in a private company.  
In the October 2002 decision, the Board found that the 
veteran's part-time position was only marginal employment and 
that his psychiatric disorder precluded substantially gainful 
employment.  However, as explained above, subsequent to 
December 1, 1979, and prior to October 17, 1994, those 
findings made by the Board in October 2002 were not factually 
ascertainable.  Therefore, the effective date of the grant of 
TDIU must be the date of  claim, October 17, 1994, and not an 
earlier date.  Entitlement to an effective date of October 
17, 1994, but no earlier, for the grant of TDIU is 
established.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. 
§ 3.400 (2003).


ORDER

An effective date of October 17, 1994, for a grant of 
entitlement to TDIU is granted.



	                        
____________________________________________
	Vito A. Clementi
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



